DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
Claim(s) 1-9 are amended.
Claim(s) 1-9 are pending.
Response to Argument 
Applicant’s argument on pages 8-11 regarding the use of the term “section” in the claims, is persuasive, therefore the rejection under 35 USC § 112f, is withdrawn because the claims have been amended accordingly.
The rest of Applicant’s arguments/remarks, (see pages 11-13) filed on 07/07/2020 with respect to the rejections of claim(s) 1-9 under 35 USC § 102 and 35 USC § 103, have been fully considered but are moot because the arguments do not apply to the new ground of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWAMI ET AL. (US 2016/0173939 A1) in view of Ishii et al. (US 2003/0236074 A1).

Regarding claim 1, Iwami discloses a communication system comprising: 
An enterainment apparatus (Iwami [0086] image data generated through an imaging operation of the information processing device 200 (a transmission apparatus) is transmitted to the information processing device 300 and an image 11 based on the image data is displayed on a display unit 351 of the information processing device 300); and 
Head mounted display (HMD) (Iwami [0086] image data generated through an imaging operation of the information processing device 200 is transmitted to the information processing device 300 (a reception apparatus) and an image 11 based on the image data is displayed on a display unit 351 (HMD) of the information processing device 300); 
the entertainment apparatus including a video generation section adapted to generate data (Iwami [0315] discloses an imaging unit 719 generating image data which includes digital still image or digital video images), 
a partial video data generation section, adapted to generate partial video data (Iwami [0315] discloses an imaging unit 719 generating image data which includes digital still image or digital video images), 
an encoding section adapted to encode the video or partial video data (Iwami [0316] discloses the image data generation unit 711 encodes the image data (the image 
a first communication interface capable of communicating with the HMD (Iwami [0252] however, FIG. 17 is different from FIG. 1. In that radio wave arrival ranges of two kinds of different frequency channels are indicated as radio wave arrival ranges (service ranges) of the information processing device 300 by dotted ellipses 701 and 702. For example, a first frequency channel is set to 60 GHz and a radio wave arrival range of the first frequency channel is indicated by the ellipse 701), and 
a second communication interface capable of communicating with the HMD (Iwami [0252], a second frequency channel is set to 2.4 GHz and a radio wave arrival range of the second frequency channel is indicated by the ellipse 702),
 the HMD including a first reception communication interface capable of communicating with the first communication interface (Iwami [0061; 0080; 0200] the information processing devices 200, 300, and 400 are transmission and reception devices that have a wireless communication function, [0080].  FIG. 35 is a diagram schematically illustrating an interchange example of data between layers of an information processing device 1020 according to the third embodiment of the present technology, [0061]), 
a second reception communication interface capable of communicating with the second communication interface, and a decoding section adapted to decode the encoded data (Iwami [0060;0080] The information processing devices 200, 300, and 400 are transmission and reception devices that have a wireless communication 
the first communication interface sends the data generated by the video or partial video generation section and encoded by the encoding section to the first reception communication interface (Iwami [0317] the SF1 generation unit 712 generates control information supplied from the image data generation unit 711, an encoding unit (an encoding section), and control information regarding a transmission designation (sink device) of the image data),
 the second communication interface sends the data generated by the video or partial video generation communication interface (Iwami [0346] FIG. 31 illustrates an example in which a process of transmitting a reception confirmation (Acknowledge) packet from the reception side information processing device to the transmission side information processing device before movement to the subsequent PES between the transmission side information processing device and the reception side information processing device), and
 encoded by the encoding section to the second reception communication interface (Iwami [0102] the image and audio compression unit 260 compresses (encodes) the data (the image data and the audio data) generated by the image and audio signal generation unit 250 under the control of the control unit 240. Then, the image and audio compression unit 260 outputs the compressed data (the image data and the audio data) to the stream transmission unit 270).

the encoding section encodes the data at a higher compression ratio at the time of transmission by the second transmission communication interface than the compression ratio at the time of transmission by the first transmission communication interface (Iwami [0274; 0511], FIG. 19, a high-quality video corresponding to HD is subjected to image compression with high efficiency video coding (HEVC) and an image quality equivalent to 100 Mbps is assumed. For example, the image quality is encoded with scalability to correspond to 25 Mbps of the base layer and correspond to 100 Mbps of the enhanced layer in SHVC when the spatial scalability is used, [0274]. On the other hand, in the process of the wireless packet generation unit 726, higher layers than the IP generation unit 725 may not comprehend whether 60 GHz is used or 2.4 GHz or 5 GHz is used in the physical layer (first layer). As described above, a stream transmission hand is different by about 1.0 times between 60 GHz and 2.4 GHz or 5 GHz. Therefore, it is necessary to increase a compression ratio of image data when 2.4 GHz or 5 GHz is used, [0511]), 

Ishii discloses a central processing unit (CPU) adapted to control which data, the data received by the first reception communication interface or the data received by the second reception communication interface, is used by the HMD based on the amount of time from generation of the data by the video or partial video generation section to when the data is rendered available for use by the HMD (Ishii [0006] discloses FIG. 11, where the receiver 10 has a channel estimation device 11 as a device for carrying out the channel estimation, and this channel estimation device 11 has a correlation unit 12 and a path selection unit 13. The correlation unit 12 is connected to the path selection unit 13, receives an input of the pilot symbol in the received signals, produces a delay profile by using this pilot symbol, and transmits the produced delay profile to the path selection unit 13. On the other hand, the path selection unit 13 removes paths that can be regarded as noises from the elements of the delay profile transmitted from the correlation unit 12, selects valid paths, and outputs the delay profile after the path selection as a channel estimation value indicating the state of radio communication channels).
Iwami and Ishii are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for enhancing the quality of content that is delivered to requesting users.


Regarding Claim 6, Iwami  and Ishii disclose the communication system of any one of claim 1, wherein the encoding section includes a first encoding section and a second encoding section, the first encoding section encodes the data at the time of transmission by the first transmission communication interface, the second encoding section encodes the data at the time of transmission by the second transmission communication interface (Iwami Fig.1, [0078-0080] The communication system 100 includes information processing devices 200, 300, and 400. The communication system 100 is a communication system in which the information processing device 300 receives data (for example, image data or audio data) transmitted from at least one of the information processing devices 200 and 400, [0079].  The information processing devices 200, 300, and 400 are transmission and reception devices that have a wireless communication function. The information processing devices 200. 300, and 400 (each of the devices have separate encoders and decoders) are, for example, display devices (for example, personal computers) or portable information processing devices (for example, smartphones or terminal terminals) that have a wireless communication function, [0080]),
 and the compression ratio of encoding by the second encoding section is higher than that of the first encoding section (Iwami [0274; 0511], FIG. 19, a high-quality video 
The motivation to combine is similar to that of claim 1.

Regarding claims 7-9, see similar rejection of claim 1 where the transmission apparatus, reception apparatus and the method, respectively, are taught by the system.


Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over IWAMI ET AL. (US 2016/0173939 A1) in view of Ishii et al. (US 2003/0236074 A1), further in view of Perlman et al. (US 2010/0166068 A1).

Regarding claim 2, Iwami and Ishii did not explicitly disclose the communication system of claim 1, wherein the CPU controls whether transmission by the first transmission communication interface or transmission by the second transmission communication interface takes place based on the amount of time from generation 
Perlman discloses the communication system of claim 1, wherein the CPU controls whether transmission by the first transmission communication interface or transmission by the second transmission communication interface takes place based on the amount of time from generation of the data by the video or partial video generation section to when the data is rendered available for use by the HMD (Perlman [0232] In one embodiment, when a user client 415 initially connects to the hosting service 210 to play a video game or use an application, the client communicates with each of the hosting service server centers HS1-HS6 available upon startup (e.g., using the techniques described above). If the latency is low enough for a particular connection, then that connection is used. In one embodiment, the client communicates with all, or a subset, of the hosting service server centers and the one with the lowest latency connection is selected. The client may select the service center with the lowest latency connection or the service centers may identify the one with the lowest latency connection and provide this information (e.g., in the form of an Internet address) to the client). 
Iwami, Ishii and Perlman are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for enhancing the quality of content that is delivered to requesting users.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Perlman 

Regarding claim 3, Iwami, Ishii and Perlman disclose the communication system of claim 2 further comprising:
a count identification section adapted to identify the number of times the amount of time from generation of the data by the video or partial video generation section to when the data is rendered available for use by the HMD exceeds a given time period when transmission by the second transmission communication interface does not take place, but transmission by the first transmission communication interface takes place, wherein when the number of times reaches a given count, the CPU performs control such that transmission by the second transmission communication interface takes place rather than transmission by the first transmission communication interface from here onward (Iwami [0214 – 0305] When there is no source device for which the PER included in the management information is equal to or less than the threshold value (step S923), the control unit 370 determines whether the throughput of each source device is equal to or less than a threshold value based on the management information (step S925). That is it is determined whether the throughput of each link is not problematic even, for the current frequency channel (step S925), [0215]). 

Regarding Claim 4, Iwami and Ishii disclose the communication system of claim 1, wherein the entertainment apparatus includes the CPU (Iwami [0005] there are a plurality of transmission side information processing devices and a plurality of images 
Iwami did not explicitly disclose the HMD further includes an instruction section adapted to instruct the entertainment apparatus as to whether transmission by the first communication interface or transmission by the second transmission communication interface should take place based on the amount of time from generation of the data by the video or partial video generation section to when the data is rendered available for use by the HMD, and when the instruction is received from the HMD, the CPU performs control such that transmission by the first transmission communication interface or transmission by the second transmission communications interface takes place in accordance with the instruction from here onward.
Perlman discloses the HMD further includes an instruction section adapted to instruct the entertainment apparatus as to whether transmission by the first communication interface or transmission by the second transmission communication interface should take place based on the amount of time from generation of the data by the video or partial video generation section to when the data is rendered available for use by the HMD, and when the instruction is received from the HMD, the CPU performs control such that transmission by the first transmission communication interface or transmission by the second transmission communications interface takes place in accordance with the instruction from here onward (Perlman [0232] In one embodiment, when a user client 415 initially connects to the hosting service 210 to play a video game or use an application, the client communicates with each of the hosting 
Iwami, Ishii and Perlman are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for enhancing the quality of content that is delivered to requesting users.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Perlman into the method by Iwami, and Ishii thereby providing high quality video frames to enhance the user experience, Perlman [Abstract]. 

Regarding claim 5, Iwami and Ishii did not explicitly disclose the communication system of any one of claim 1, wherein if a communication quality drops to a given quality or less during transmission by the second transmission communication interface, the encoder increases the compression ratio of data generated by the video or partial video generation section.
Perlman disclose the communication system of any one of claim 1, wherein if a communication quality drops to a given quality or less during transmission by the second transmission communication interface, the encoder increases the compression 
Iwami, Ishii and Perlman are analogous because both teachings are from the same field of endeavor with respect to the disclosure of techniques for enhancing the quality of content that is delivered to requesting users.
Therefore before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Perlman into the method by Iwami, and Ishii thereby providing high quality video frames to enhance the user experience, Perlman [Abstract]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673.  The examiner can normally be reached on 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.F.D/ Examiner, Art Unit 2443 

/RUPAL DHARIA/Supervisory Patent Examiner, Art Unit 2443